ON MOTION FOR REHEARING. ABBOTT, District Judge.  [3] On motion for rehearing appellant has called to our attention the fact that subsection 134 of section 2685, C. L. 1897, was repealed by chapter 26, Laws 1905, but this does not aid appellant, for the repealing statute only applies to default judgments, and the judgment herein was rendered upon a trial of the issues.  [4] Appellant’s motion to vacate the judgment was predicated upon the ground: First, that the complaint failed to state facts sufficient to constitute a cause of action; and, second, upon alleged error of law occurring upon the trial. The first contention is disposed of in our former opinion, wherein we held that the complaint did state facts sufficient. For error of law occurring upon the trial of a cause, the party’s remedy is by a motion for a new trial, or appeal or error, and not by motion to vacate the judgment. Edwards v. City of Janesville, 14 Wis. 27; Mize v. Americus Mfg. & Im. Co., 109 Ga. 359, 34 S. E. 583; Philadelphia & R. R. Co. v. Snowdon, 161 Pa. 201, 28 Atl. 1067; Grant v. Schmidt, 22 Minn. 1. For the reasons stated, the motion for rehearing will be denied. Eoberts, C. J., and Hanna, J., concur.